                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NOVINGER’S, INC.,                           :   CIVIL ACTION NO. 1:18-CV-1145
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
A.J.D. CONSTRUCTION CO., INC.,              :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 25th day of March, 2019, upon consideration of the motion

(Doc. 7) to dismiss for lack of personal jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(2) or, alternatively, to transfer this case to the United States

District Court for the District of New Jersey under 28 U.S.C. § 1404(a) filed by

defendant A.J.D. Construction Co., Inc. (“A.J.D.”), and in accordance with the

accompanying memorandum, it is hereby ORDERED that A.J.D.’s motion is

DENIED. The stay of discovery imposed by this court’s July 24, 2018 order (Doc.

27) is hereby LIFTED.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
